January 25, 2008


Mr. P. Michael Jung
Strasburger & Price, L.L.P.
901 Main Street, Suite 4400
Dallas, TX 75202-3794

Mr.  H. J.  Gruy
333 Clay Street, Suite 3850
Houston, TX 77002
Ms. Cynthia Hollingsworth
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, TX 75201-4761

RE:   Case Number:  03-1066
      Court of Appeals Number:  05-02-00669-CV
      Trial Court Number:  1-95-470

Style:      ARKOMA BASIN EXPLORATION COMPANY, INC., ET AL.
      v.
      FMF ASSOCIATES 1990-A, LTD., ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  The Motion to Release  Security  is
dismissed as moot.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz      |
|   |Ms. Kay McDaniel   |
|   |Mr. Jack Crichton  |
|   |Aaron Cawley       |
|   |Mr. Lance Holland  |
|   |Mr. B. Charles     |
|   |Spradlin           |
|   |Mr. Larry T. Long  |
|   |H. J. Gruy         |
|   |Mr. Alex Mills     |